Fourth Court of Appeals
                              San Antonio, Texas
                                   September 2, 2014

                                 No. 04-14-00575-CV

                  ESTATE OF DELFINA E. ALEXANDER, Deceased,


                 From the County Court at Law No 2, Webb County, Texas
                          Trial Court No. 2008-PB7-000016-L2
                         Honorable Jesus Garza, Judge Presiding


                                    ORDER
    The Appellant’s Motion to Abate Appeal Pending Determination of Jurisdiction is
MOOT.



                                              _________________________________
                                              Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court